       Case 3:20-cr-00087-RDM Document 42 Filed 03/27/20 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                        :
           v.                           :     No. 3:20-CR-
                                        :
CORBIN KAUFFMAN, aka                    :     (JUDGE                   )
“KingShekels,”                          :
               Defendant.               :


                               PRAECIPE

TO: CLERK
    MIDDLE DISTRICT OF PENNSYLVANIA

     Please issue a summons for the above-named defendant in

accordance with the provisions of Rule 9(a) of the Federal Rules of

Criminal Procedure.

                                  DAVID J. FREED
                                  United States Attorney

                                  /s/ Sean A. Camoni
                                  SEAN A. CAMONI
                                  Assistant U.S. Attorney
                                  Nealon Federal Building, Suite 311
                                  P.O. Box 309
                                  Scranton, PA 18501
                                  (570) 348-2800



Dated: March 27, 2020
